Case: 3:19-cv-50123 Document #: 9-2 Filed: 08/19/19 Page 1 of 1 PagelD #:92

Verification and Affidavit

We the Undersigned, Hereby Verify Under Penalty of Perjury, under the laws, of the United
States of America, Without the United States, that the Above Statements of Fact are True, and
Correct to the best of our current information, belief, and knowledge, so help us God.
Pursuant to 28 U.S.C. §1746 (1).

Further Affiants Sayeth Naught

Executed on: / /2019 CZ SLT

 

Citizens of the Illinois Republic,

In Propria Persona, Sui Juris. eee

 

 

oT, ;
[Wyler flier Bee 6 (BAG

Print Sign | Date

Dashawa Kordnten Ww $-13-] af

Print Sign Date

Page | 8
